United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 15, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50173
                         Summary Calendar



ESTABAN S. MACIEL,

                                    Plaintiff-Appellant,

versus

V. FELKINS, Physician’s Assistant, Connelly Unit,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-02-CV-181
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Estaban S. Maciel, Texas prisoner # 773891, challenges the

district court’s denial of his application to proceed in forma

pauperis (“IFP”) on appeal.   The district court had dismissed

Maciel’s 42 U.S.C. § 1983 lawsuit because he had failed to

exhaust his administrative remedies.   By moving to proceed IFP on

appeal, Maciel is challenging the district court’s certification

that he should not be granted IFP status because his appeal is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50173
                                 -2-

not taken in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).

     Maciel asserts that he was not required to exhaust his

administrative remedies before filing a civil rights action for a

variety of reasons.   Exhaustion of prison grievance procedures is

mandatory.    See 42 U.S.C. § 1997e(a); Porter v. Nussle, 534 U.S.
516, 524 (2002).

     Maciel has failed to show that his complaint presented a

non-frivolous issue for appeal.    Accordingly, we uphold the

district court’s order certifying that the appeal is not taken in

good faith.   Maciel’s request for IFP status is DENIED, and his

appeal is DISMISSED as frivolous.    See Baugh, 117 F.3d at 202

& n.24; 5TH CIR. R. 42.2.   Maciel’s motion for appointment of

appellate counsel is DENIED.

     MOTIONS DENIED; APPEAL DISMISSED AS FRIVOLOUS.